Warner, Chief Justice.
This was a claim case which came before the court below on an appeal from a justice court. On the trial thereof the jury, under the charge of the court, found the property subject to they?, fa. levied thereon. The claimant excepted to the ruling of the court as to the validity of the plaintiff’s jus' tice court fi. fa., and the only question seriously insisted on here is, whether the justice of the peace had jurisdiction to render the judgment on which the fi. fa. levied on claimant’s property was issued. The objection is, that it does not affirmatively appear on the face of the summons that I. N. Ilart, the defendant, resided in the 789th district, in which the judgment was rendered, though it was proven at the trial, over claimant’s objection, that Ilart, the defendant, did reside in the 789th district. The summons of the justice was in the usual form, and was served upon the defendant. The main question involved in this case was decided in Davis vs. Wilson, during the present term, not yet reported.
Let the judgment of the court below be affirmed.